ARABIAN, J., Dissenting.
I join the dissenting opinion of the Chief Justice. I write separately to express my dismay over petitioner’s lack of understanding of proper professional conduct. At oral argument, representing himself, petitioner was asked about the Rolex watch he had obtained from his former client. Petitioner responded that no writing exists to support his *1066theory that it was accepted in lieu of other fees and he denied that it was given to him as evidence. In addition, although he purports to dispute the claim proffered by the State Bar and the client that he was asked for its return, this factual matter was resolved adversely to him and he does not here contest the sufficiency of the State Bar Court’s findings. In my view, not only has petitioner converted this item of personalty for lo these many years, but he had the audacity, when asked of its whereabouts, to reach into his pocket and display it to the court.
A Rolex watch is famous for its ability to perform at great heights and extreme depths. True to its reputation, it evidences here both the height of petitioner’s chicane and the depth of his deception. Petitioner would have benefited more from the use of a moral compass than from the wrongful retention of his client’s timepiece. I would disbar.